Title: VII. Committee Report on Esek Hopkins’ Letter, 7 June 1776
From: Adams, John,Continental Congress
To: 


      
       
        ante 7 June 1776
       
      
      The Committee to whom was referred the Letter from Eseck Hopkins Commodore of the Continental Fleet dated Providence May 22 1776, have taken the same into Consideration and come to the following Resolutions.
      Resolved that Mr. Charles Walker of N. Providence ought to be paid the Value of the Sloop Endeavour, together with four Tons of Lignum Vita and one hundred Cedar Posts taken by the said Commodore for the Use of the Colonies, and the Damages the said Walker has Sustained by the taking and Detention of Said Vessell, Lignum Vita and Posts the Said Walker giving a full Acquittance for the Said Vessell Goods, and Damages.
      Resolved that Commodore Hopkins be directed, the Gov. and Council of the Colony of Connect. be Requested to appoint judicious and indifferent Persons to appraise the Vessell and Goods aforesaid at the Time when they were taken into the service of the Colonies, and to estimate the full Damages sustained by the said Mr. Walker, and report it to this Congress forthwith, that the said Walker may be indemnified by this Congress.
      Resolved that the Said Walker have his Election to receive his Vessell again and the Hire of her, and his Damages, or the Value of her to be ascertained as aforesaid.
     